DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .


Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification.
3.	The title of the invention is not descriptive.  A new title is required that is clearly 
indicative of the invention to which the claims are directed. 

Claim Objections
4.	Claims 1-10 are objected to because of the following informalities:  
In line 12 of claim 1: “… the liquid crystal unit …” should be changed to --… wherein the liquid crystal unit …--.
In lines 12-13 of claim 1: “… the second writing circuit provided …” should be changed to --… the second writing circuit are provided …--.
In line 15 of claim 1: “… including …” should be changed to --… include …--.
In line 3 of claim 5: “… a VA mode …” should be changed to --… a vertical alignment (VA) mode …--.
In line 3 of claim 6: “… a TN mode …” should be changed to --… a twisted nematic (TN) mode …--.
In line 2 of claim 10: “… including …” should be changed to --… including: …--.
In line 6 of claim 10: “… electrode, …” should be changed to --… electrode; …--.
In line 9 of claim 10: “… periodically, and …” should be changed to --… periodically; and …--.
In line 13 of claim 10: “… the liquid crystal unit …” should be changed to --… wherein the liquid crystal unit …--.
In lines 13-14 of claim 10: “… the second writing circuit provided …” should be changed to --… the second writing circuit are provided …--.
In line 16 of claim 10: “… including …” should be changed to --… include …--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated 
by Yuji (JP Pub. No. JP2002082659A).

As to claim 1, Yuji (Figs. 4-7) teaches a liquid crystal display device (a liquid crystal display device 200; Fig. 4) comprising:
-	a liquid crystal unit including a pixel electrode (a pixel electrode 106), a counter electrode (a common electrode 107) facing the pixel electrode (the pixel electrode 106), and a liquid crystal layer (a liquid crystal member 108) sealed between the pixel electrode (the pixel electrode 106) and the counter electrode (the common electrode 107) (Fig. 4); 
-	a first writing circuit (3rd switching transistor TrN1, a signal storage capacity CsN and 4th switching transistor TrN2) configured to write a positive polarity video signal (positive polarity since a signal COM is negative) among video signals whose polarity changes periodically (the operation of alternately applying the image signals having different polarities to the liquid crystal member 108; [0079], lines 1-2) (Figs. 4 and 7); and  
-	a second writing circuit (1st switching transistor TrP1, a signal storage capacity CsP and 2nd switching transistor TrP2) configured to write a negative polarity video signal (negative polarity since the signal COM is positive) among the video signals whose polarity changes periodically (the operation of alternately applying the image signals having different polarities to the liquid crystal member 108; [0079], lines 1-2) (Figs. 4 and 7), 
-	the liquid crystal unit (the pixel electrode 106, the common electrode 107 and the liquid crystal member 108), the first writing circuit (the 3rd switching transistor TrN1, the signal storage capacity CsN and the 4th switching transistor TrN2), and the second writing circuit (the 1st switching transistor TrP1, the signal storage capacity CsP and the 2nd switching transistor TrP2) provided for each pixel (display pixel PX) (Fig. 4), and 
-	the first writing circuit (the 3rd switching transistor TrN1, the signal storage capacity CsN and the 4th switching transistor TrN2) and the second writing circuit (the 1st switching transistor TrP1, the signal storage capacity CsP and the 2nd switching transistor TrP2) including transistors having conductivity types different from each other (the 3rd switching transistor TrN1 with scanning line GN1 and the 1st switching transistor TrP1 with scanning  line GP1 have different conductivity types; the 4th switching transistor TrN2 with batch transfer pulse PN and the 2nd switching transistor TrP2 with batch transfer pulse PP have different conductivity types) (Figs. 4 and 7).

	As to claim 10, this differs from claim 1 in that claim 1 is a liquid crystal display device whereas claim 10 is an electronic apparatus claim thereof.  Thus, claim 10 is analyzed as previously discussed with respect to claim 1.

As to claim 2, Yuji teaches the liquid crystal display device according to claim 1, wherein
-	a common voltage (the signal COM) whose polarity is periodically inverted in synchronization with a positive polarity video signal (positive digital gradation) and a negative polarity video signal (negative digital gradation) is applied to the counter electrode (the common electrode 107) of the liquid crystal unit in common for all the pixels (the display pixels PX) (Figs. 4 and 7).

As to claim 3, Yuji teaches the liquid crystal display device according to claim 2, 
-	wherein the first writing circuit (the 3rd switching transistor TrN1, the signal storage capacity CsN and the 4th switching transistor TrN2) and the second writing circuit (the 1st switching transistor TrP1, the signal storage capacity CsP and the 2nd switching transistor TrP2) include storage capacitors (the signal storage capacity CsN and the signal storage capacity CsP) that hold a positive polarity video signal (a positive digital gradation) and a negative polarity video signal (a negative digital gradation), respectively (Figs. 4 and 7).

As to claim 4, Yuji teaches the liquid crystal display device according to claim 3,  
-	wherein first writing circuit and the second writing circuit include 
first transfer transistors (the 3rd switching transistor TrN1 and the 1st switching transistor TrP1) that alternately write a positive polarity video signal (a positive digital gradation) and a negative polarity video signal (a negative digital gradation) to the storage capacitors (the signal storage capacity CsN and the signal storage capacity CsP) (Figs. 4 and 7), and 
second transfer transistors (the 4th switching transistor TrN2 and the 2nd switching transistor TrP2) that alternately apply held voltages of the storage capacitors (the signal storage capacity CsN and the signal storage capacity CsP) to the pixel electrode (the pixel electrode 106) of the liquid crystal unit, collectively for all the pixels (the display pixels PX), respectively (Figs. 4 and 7).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Tomikawa (U.S. Pub. No. US 2014/0307190 A1).

As to claim 5, Yuji teaches the liquid crystal display device according to claim 4, wherein 
-	each of the first transfer transistor and the second transfer transistor of the first writing circuit includes an N-channel transistor (the 3rd switching transistor TrN1 and the 4th switching transistor TrN2) (Fig. 4), and 
-	each of the first transfer transistor and the second transfer transistor of the second writing circuit includes a P-channel transistor (the 1st switching transistor TrP1 and the 2nd switching transistor TrP2) (Fig. 4).
	Yuji does not expressly teach in a case where a liquid crystal mode is a VA mode.
	Tomikawa (Figs. 1-7) teaches 
-	in a case where a liquid crystal mode is a VA mode (a vertical alignment or VA mode) ([0094], lines 10-15; Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vertical alignment mode as taught by Tomikawa in a liquid crystal display device of Yuji because the vertical alignment mode provides very high contrast ratio in the normal direction and a wide viewing range through the adoption of multidomain.

As to claim 7, Yuji and Tomikawa teach the liquid crystal display device according to claim 5, 
-	wherein a threshold voltage (0.7V or -0.7V) of the first transfer transistor (the 3rd switching transistor TrN1 and the 1st switching transistor TrP1) of each of the first writing circuit and the second writing circuit (3rd switching transistor TrN1, a signal storage capacity CsN and 4th switching transistor TrN2, and 1st switching transistor TrP1, a signal storage capacity CsP and 2nd switching transistor TrP2 in Yuji) is set to be equal to or lower than a threshold voltage (the threshold voltage which is 2.0V) of a voltage-reflectance/transmittance characteristic of liquid crystal (Fig. 7 in Tomikawa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vertical alignment mode as taught by Tomikawa in a liquid crystal display device of Yuji because the vertical alignment mode provides very high contrast ratio in the normal direction and a wide viewing range through the adoption of multidomain.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Nakamura (U.S. Patent No. US 6,628,258 B1).

As to claim 6, Yuji teaches the liquid crystal display device according to claim 4, wherein 
-	each of the first transfer transistor and the second transfer transistor of the first writing circuit (in case that the first writing circuit is mapped by 1st switching transistor TrP1, a signal storage capacity CsP and 2nd switching transistor TrP2) includes a P-channel transistor (the 1st switching transistor TrP1 and the 2nd switching transistor TrP2) (Fig. 4), and 
-	each of the first transfer transistor and the second transfer transistor of the second writing circuit (in case that the second writing circuit is mapped by the 3rd switching transistor TrN1, the signal storage capacity CsN and the 4th switching transistor TrN2) includes an N-channel transistor (the 3rd switching transistor TrN1 and the 4th switching transistor TrN2) (Fig. 4).
Yuji does not expressly teach in a case where a liquid crystal mode is a TN mode.
Nakamura (Figs. 17-23) teaches 
-	in a case where a liquid crystal mode is a TN mode (a Twisted Nematic (TN) type; col. 1, lines 61-62; Fig. 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a twisted nematic mode as taught by Nakamura in a liquid crystal display device of Yuji because the twisted nematic mode provides the fast pixel response rate and high refresh rate.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Tomikawa as applied to claim 7 above, and further in view of Utsunomiya (U.S. Patent No. US 6,043,812).

As to claim 8, Yuji and Tomikawa teach the liquid crystal display device according to claim 7.
Yuji and Tomikawa do not expressly teach wherein the first transfer transistor of each of the first writing circuit and the second writing circuit includes a transfer gate in which an N-channel transistor and a P-channel transistor are connected in parallel.
 Utsunomiya (Figs. 1-2) teaches 
-	wherein the first transfer transistor (a switching element SW1 and a switching element SW3) of each of the first writing circuit (a switching element SW1, a capacitor C1 and a switching element SW2) and the second writing circuit (a switching element SW3, a capacitor C2 and a switching element SW4) includes a transfer gate (a switching element SW1 and a switching element SW3) in which an N-channel transistor and a P-channel transistor (an N-channel type MOS transistor N1/N3 and a P-channel type MOS transistor P1/P3), and are connected in parallel (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a switching element as taught by Utsunomiya in a liquid crystal display device of Yuji as modified by Tomikawa because the switching element can implement complex gates using minimum number of transistors and reduce parasitics.

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Morvan (U.S. Patent No. US 8,237,644 B2).

As to claim 9, Yuji teaches the liquid crystal display device according to claim 1.
Yuji does not expressly teach wherein the liquid crystal unit, the first writing circuit, and the second writing circuit are formed on a semiconductor substrate.
 Morvan (Figs. 1-4) teaches 
-	wherein the liquid crystal unit (the liquid crystal 12), the first writing circuit (a transistor T1, a storage capacitor CS1, and a transistor T2), and the second writing circuit (a transistor T3, a storage capacitor CS2, and a transistor T4) are formed on a semiconductor substrate (LCOS valve; col. 1, lines 16-18) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a liquid crystal on silicon valve  as taught by Morvan in a liquid crystal display device of Yuji because the liquid crystal on silicon valve provides smoother pixel edges and an analog-like response.

Conclusion

12.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lebrun (U.S. Pub. No. US 2007/0252780 A1) is cited to teach a matrix display comprising a write device that allows a color sequential mode for addressing the matrix, in which the data of a red frame, then of a green frame, then of a blue frame are caused to be successively displayed by the matrix, so as to obtain a color image.
Tseng (U.S. Patent No. US 8,847,872 B2) is cited to teach a display, a pixel circuitry and an operating method thereof, in which a source driver generates a first polarity data voltage and a second polarity data voltage according to a pixel data, and the pixel circuitry can receive and store the first polarity data voltage and the second polarity data voltage at a same time.

Inquiries

13.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691